DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2018/0225866 A1) in view of Shi et al. (US Pub. No. 2021/0082181 A1).

Regarding claim 1, Zhang discloses, a method for object detection, comprising: obtaining, by a computing device, a plurality of intensity values denoting at least a difference in a first location of at least one object in a first image and a second location of the at least one object in a second image; (See Zhang ¶26, “A block matching algorithm allows disparity information to be computed from the pair of stereo images by first computing the distance in pixels between the location of a feature in one image and the location of the same or substantially same feature in the other image. In this case, an image acquired by a first one of the stereo imagers 114A is used as a reference image; an image acquired by a second one of the stereo imagers 114B is used as a search image. Thus, the second image is searched to identify the closest match for a small region (i.e., block of pixels) in the first image.” Further see Zhang ¶28, “The output of the stereo matching engine 130 is a disparity map.”)
converting, by the computing device, the intensity values to 3D position values; (See Zhang ¶34, “As further illustrated by FIG. 2, the image processing includes conversion of the disparity map into a 3D depth map. This phase of the process can be implemented by the 3D point cloud reconstruction engine 138, which creates a 3D point cloud from the previously-obtained disparity map (214). In this example, the output of the reconstruction engine 138 is a first 3D color point cloud 146A, which includes color data (e.g., R, G, B) for each point in space (i.e., x, y, z).”)
inputting, by the computing device, the 3D position values into a classifier algorithm to obtain classifications for data points of a 3D point cloud, each of the classifications comprising a foreground classification or a background classification; (See Zhang¶57, “As part of the registration process 216, the registration engine 140 identifies and separates foreground and background regions of each of the discrete fused 3D point clouds 146A, 146B (504 in FIG. 5). Any one of various known foreground-separation techniques (sometimes referred to as foreground detection) can be used. In some instances, a predefined threshold depth value may be used to delineate between pixels belonging to the foreground or background.”)
Zhang discloses the above limitations but he fails to disclose the following limitations. 
However Shi discloses, and using, by the computing device, the classifications to detect at least one object which is located in a foreground or a background. (See Shi ¶42, “For an implementation of predicting the part location information of the foreground points, exemplarily, the foreground and the background in the point cloud data may be segmented from each other according to the point cloud semantic features, to determine the foreground points.” Further see Shi ¶54, “In 105, a 3D bounding box for the object is determined according to the point cloud semantic features corresponding to the 3D point cloud data, the part location information of the foreground points, and the at least one initial 3D bounding box. The object exists in a region in the 3D bounding box.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the detecting the foreground objects using the classified points as suggested by Shi to Zhang’s classification of foreground and background 3D cloud points using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to detect objects that are in the path of an autonomous vehicle to help the vehicle make action decisions.

Regarding claim 2, Zhang and Shi disclose, the method according to claim 1, further comprising using the classifications to control operations of an autonomous vehicle. (See Shi ¶28, “In the fields of autonomous driving, robots and the like, 3D object detection is an important research direction. For example, important information such as specific locations, shapes and sizes, movement directions and the like of vehicles and pedestrians around may be determined by 3D object detection, thereby helping an autonomous driving vehicle or a robot to make action decisions.”)

Regarding claim 3, Zhang and Shi disclose, the method according to claim 1, wherein the plurality of intensity values is obtained from a stereo disparity image that is generated based on the first and second images captured concurrently by stereo cameras. (See Zhang ¶26, “A block matching algorithm allows disparity information to be computed from the pair of stereo images by first computing the distance in pixels between the location of a feature in one image and the location of the same or substantially same feature in the other image. In this case, an image acquired by a first one of the stereo imagers 114A is used as a reference image; an image acquired by a second one of the stereo imagers 114B is used as a search image. Thus, the second image is searched to identify the closest match for a small region (i.e., block of pixels) in the first image.” Further see Zhang ¶28, “The output of the stereo matching engine 130 is a disparity map.”)

Regarding claim 4, Zhang and Shi disclose, the method according to claim 1, wherein each of the intensity values denotes a position difference between coordinates of a pixel in the first image and coordinates of a corresponding pixel in the second image. (See Zhang ¶26, “A block matching algorithm allows disparity information to be computed from the pair of stereo images by first computing the distance in pixels between the location of a feature in one image and the location of the same or substantially same feature in the other image. In this case, an image acquired by a first one of the stereo imagers 114A is used as a reference image; an image acquired by a second one of the stereo imagers 114B is used as a search image. Thus, the second image is searched to identify the closest match for a small region (i.e., block of pixels) in the first image.”)

Regarding claim 5, Zhang and Shi disclose, the method according to claim 1, wherein each of the intensity values denotes a distance between a pixel of the first or second image and a location of a camera that captured the first or second image. ((See Zhang ¶34, “As further illustrated by FIG. 2, the image processing includes conversion of the disparity map into a 3D depth map.” Disparity and depth are easily converted using the relationship of z*d = B*f where z is depth, B is the baseline, f is the focal length, and d is the disparity. Also 1/f = 1/u +1/v, where u equals the distance from object to the camera lens, and v equals the distance from the camera lens to the image.)

Regarding claim 11, Zhang and Shi disclose, the method according to claim 1, wherein each of the intensity values comprises a scalar value. (See Zhang ¶26 ¶A block matching algorithm allows disparity information to be computed from the pair of stereo images by first computing the distance in pixels between the location of a feature in one image and the location of the same or substantially same feature in the other image.”)

Regarding claim 12, Zhang and Shi disclose, a system, comprising: a processor; and a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for object detection, (See Zhang ¶65, “These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and can be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language. As used herein, the terms “machine-readable medium” “computer-readable medium” refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”)
wherein the programming instructions comprise instructions to: obtain a plurality of intensity values denoting at least a difference in a first location of at least one object in a first image and a second location of the at least one object in a second image; convert the intensity values to 3D position values; input the 3D position values into a classifier algorithm to obtain classifications for data points of a 3D point cloud, each of the classifications comprising a foreground classification or a background classification; and use the classifications to detect at least one object which is located in a foreground or a background. (See the rejection of claim 1 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Zhang and Shi disclose, the system according to claim 12, wherein the programming instructions comprise instructions to use the classifications to control operations of an autonomous vehicle. (See the rejection of claim 2 as it is equally applicable for claim 13 as well.)

Regarding claim 14, Zhang and Shi disclose, the system according to claim 12, wherein the plurality of intensity values is obtained from a stereo disparity image that is generated based on the first and second images captured concurrently by stereo cameras. (See the rejection of claim 3 as it is equally applicable for claim 14 as well.)

Regarding claim 15, Zhang and Shi disclose, the system according to claim 12, wherein each of the intensity values denotes a position difference between coordinates of a pixel in the first image and coordinates of a corresponding pixel in the second image. (See the rejection of claim 4 as it is equally applicable for claim 15 as well.)

Regarding claim 16, Zhang and Shi disclose, the system according to claim 12, wherein each of the intensity values denotes a distance between a pixel of the first or second image and a location of a camera that captured the first or second image. (See the rejection of claim 5 as it is equally applicable for claim 16 as well.)

Regarding claim 20, Zhang and Shi disclose, a non-transitory computer-readable medium that stores instructions configured to, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: obtaining a plurality of intensity values denoting at least a difference in a first location of at least one object in a first image and a second location of the at least one object in a second image; converting the intensity values to 3D position values; inputting the 3D position values into a classifier algorithm to obtain classifications for data points of a 3D point cloud, each of the classifications comprising a foreground classification or a background classification; and using the classifications to detect at least one object which is located in a foreground or a background. (See the rejection of claim 12 as it is equally applicable for claim 20 as well.)



Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2018/0225866 A1) in view of Shi et al. (US Pub. No. 2021/0082181 A1) and in further view of Ko (US Pub. No. 2021/0148722 A1).
Regarding claim 6, Zhang and Shi disclose, the method according to claim 1, but they fail to disclose the following limitations.
However Ko discloses, wherein the converting comprises projecting each of said intensity values into an xyx-position in a 3D road map. (See Ko ¶22, “an aerial image analyzing unit detecting an object of a road area from the aerial image and extracting a two-dimensional (2D) coordinate value of the detected object; a space coordinate calculating unit calculating a three-dimensional (3D) coordinate value corresponding to the 2D coordinate value by projecting the extracted 2D coordinate value onto point cloud data that configures the MMS data; and an HD map generating unit generating an HD map showing a road area of the aerial image in three dimensions based on the calculated 3D coordinate value.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mapping an object onto a 3D road map as suggested by Ko to Zhang and Shi’s detected 3D objects using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to for a driver to easily see where objects are located on a road map.

Regarding claim 17, Zhang, Shi, and Ko disclose, the system according to claim 12, wherein the converting comprises projecting each of said intensity values into an xyx-position in a 3D road map. (See the rejection of claim 6 as it is equally applicable for claim 17 as well.)

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2018/0225866 A1) in view of Shi et al. (US Pub. No. 2021/0082181 A1) and in further view of Kosaka et al. (US Pub. No. 2005/0237385 A1).
Regarding claim 7, Zhang and Shi disclose, the method according to claim 6, but they fail to disclose the following limitations.
However Kosaka discloses, wherein the projecting is based on pixel pointing directions, (See Kosaka ¶110 “The stereo camera 16 comprising the stereo adaptor 12 and the imaging apparatus 14 (alternatively or additionally the process apparatus 18) is constituted in such a manner that images of various directions are photographed by the stereo camera supporting apparatus 50.”)
and distances of the pixels from the cameras. (The following definitions are well known in the art. Disparity and depth are easily converted using the relationship of z*d = B*f where z is depth, B is the baseline, f is the focal length, and d is the disparity. Also 1/f = 1/u +1/v, where u equals the distance from object to the camera lens, and v equals the distance from the camera lens to the image.)
a time of image capture, (See Kosaka ¶485, “As a first method, the stereo photographing apparatus performs the photographing a plurality of times, and the displacement is detected utilizing a plurality of times of photographing.”)
a location of a vehicle at the time of image capture, (See Kosaka ¶116, “Moreover, the vehicle posture sensor 54 is detection means for detecting the posture or position of the vehicle, and detects the tilt of the vehicle with respect to a road. Furthermore, the support control device 58 controls an imaging range of the stereo camera 16, that is, a position where the imaging view field is fixed based on a detected value of the vehicle posture sensor 54.”)
positions of cameras relative to the vehicle, (See Kosaka ¶14, “When the stereo photographing apparatus is attached to a vehicle, and a positional relation of obstructions before the vehicle is measured by the stereo camera, the position/posture parameter defining a place where the stereo photographing apparatus is attached is a parameter to be defined by the calibration. This parameter is referred to as an external calibration parameter between the photographing apparatus and the external apparatus.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calibration a stereo camera as well as obtaining certain 3D values when obtaining 3D images for a stereo cameras on a vehicle as suggested by Kosaka to Zhang and Shi’s stereo cameras that obtain disparity values using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately calibrate stereo cameras and to ensure that 3D images are determined correctly.

Regarding claim 18, Zhang, Shi, and Kosaka disclose, the system according to claim 17, wherein the projecting is based on a time of image capture, a location of a vehicle at the time of image capture, positions of cameras relative to the vehicle, pixel pointing directions, and distances of the pixels from the cameras. (See the rejection of claim 7 as it is equally applicable for claim 18 as well.)



	Allowable Subject Matter
Claims 8-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, the method according to claim 1, wherein the intensity values are also input into the classifier algorithm. (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 9, the method according to claim 1, wherein the classifier algorithm comprises a hierarchical decision tree classifier. (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 10, the method according to claim 1, further comprising estimating a height of each said 3D position value from ground using a 3D road map and inputting the estimated heights into the classifier algorithm along with the 3D position values. (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 19, the system according to claim 12, wherein the intensity values are also input into the classifier algorithm. (The disclosed prior art of record fails to disclose the limitations of this claim.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662